Citation Nr: 0608787	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a residuals of a 
lacerated urethra, status post multiple surgeries, with loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the United States Army Reserve from December 1975 
to June 1976.

This matter originally came before the Board on appeal from a 
June 2002 RO rating action that denied service connection for 
a lacerated urethra, status post multiple surgeries, with 
loss of use of a creative organ, and that also denied a 
compensable rating for service-connected varicose veins of 
the left leg.  The appellant filed a Notice of Disagreement 
(NOD) in regard to both issues in July 2002, and the RO 
issued a Statement of the Case (SOC) later that month.  The 
appellant filed a substantive appeal the same month.  

In September 2003, the appellant testified during a hearing 
before a ROdecision review officer; a transcript of that 
hearing is of record.  He requested a hearing before the 
Board at the RO, but he failed to appear for a hearing 
scheduled in January 2004.

The Board issued a decision in November 2004 denying a 
compensable rating for service-connected varicose veins of 
the left leg; accordingly, that issue is no longer before the 
Board.   Also in November 2004, the Board remanded the issue 
of service connection for residuals of a lacerated urethra to 
the Appeals Management Center (AMC) for further development.  
After accomplishing the requested action, the AMC continued 
the denial of the claim, as reflected in the September 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that, in an 
Appellate Brief Presentation filed in February 2006, the 
appellant's representative raised a claim for service 
connection for erectile dysfunction.  As this matter has not 
been adjudicated by the RO, it is not properly before the 
Board, and is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Service medical records show that the appellant was 
treated for a penile laceration during service, but there is 
no objective evidence documenting that he underwent 
genitourinary surgery during service, or that he had a 
genitourinary abnormality at the time of his discharge.

3.  Competent medical opinion states that it is less likely 
than not that the appellant's urinary incontinence and 
erectile dysfunction resulted from a medical procedure during 
his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
lacerated urethra, status post multiple surgeries, with loss 
of use of a creative organ, are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

Through the July 2002 SOC, the November 2003 and September 
2005 SSOCs, the RO's notice letters of June 2003 and December 
2003, and the AMC's post-remand notice letter of January 
2005, the appellant was notified of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board particularly notes that the case was remanded for 
further development in November 2004, and that after the 
remand the Appeals Management Center (AMC) sent a VCAA notice 
letter to the appellant in January 2005 that satisfied the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the AMC notified the 
appellant that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The AMC identified recently-acquired 
evidence that had been added to the record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.  Also, the letter stated "if you 
have any evidence in your possession that pertains to your 
claim please send it to us."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  In 
this regard, the Board points out that the post-remand AMC 
notice letter of January 2005 notified the appellant what was 
needed to substantiate the claim as well as the evidence that 
had been considered.  The appellant was afforded an 
opportunity to respond before the case was readjudicated in 
September 2005.  Neither in response to those letters nor at 
any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence 
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  However, as the Board's 
decision herein denies the appellant's claim for service 
connection, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, treatment reports from New York Harbor Healthcare 
System, dated from 1986 to 1992, and records from Dorn VA 
Medical Center (VAMC) and the New York VAMC, dated  from 1983 
to March 2005.  The appellant has been afforded several VA 
medical examinations in conjunction with his claims for 
service connection, and in fact the case was remanded in 
November 2004 for yet another examination.  The reports of 
those examinations are of record.  The appellant also was 
afforded a hearing before the RO's decision review officer in 
which to personally present evidence and argument in support 
of his claim.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  

The record also presents no basis for development of any 
additional evidence pertinent to the matter on appeal.  In 
this regard, the Board notes that, in the February 2006 
Brief, the appellant's representative objected to the 
standard of proof that was cited in the Board's November 2004 
remand.  Specifically, the remand had asked for a medical 
opinion as to whether it is "at least as likely as not 
(i.e., that there is at least a 50 percent probability)" 
that the claimed lacerated urethra is medically related to 
any in-service injury or disease; the representative argued 
that the correct standard is "as likely as not" rather than 
"at least as likely as not."  The representative asserted 
that the Board's phrase imposes a higher standard and is 
confusing to the examiner.  The Board disagrees, for two 
reasons.  First, the Board's phrase "at least as likely as 
not" is neither more nor less restrictive than "as likely 
as not" and is in fact, clarifies that there must be, at a 
minimum, a 50 percent probability for the examiner to 
conclude the that a medical relationship is as likely as not.  
Secondly, in this case, the medical examiner concluded that a 
medical relationship was, in fact, "less likely not", a 
phrase that is so clear that there is no possibility of 
prejudice to the appellant.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.
 
II.  Factual Background

Service medical records show that the appellant was treated 
in June 1976 at Fort Belvoir, Virginia, for penile laceration 
of unknown etiology, thought to be consequent to insertion of 
a foreign object.  The record does not indicate what surgical 
intervention, if any, was performed; the clinical record 
simply notes that the appellant was given medication, was 
kept on bed rest for two days, and was thereupon returned to 
duty, at which time he was voiding well.  The appellant's 
separation physical examination in June 1976 noted the 
genitourinary system as "normal" and did not note any in-
service surgery.  In an accompanying self-reported Report of 
Medical History dated June 1976, the appellant denied history 
of kidney stones or blood in the urine, frequent or painful 
urination, or any previous operations.

In January 1986, the appellant presented to the New York VAMC 
with complaint of decreased force of stream and severe 
straining on urination of ten years' duration.  Diagnosis was 
urethral stricture.  A retrograde urethrogram was performed, 
but an attempted punch cystoscopy was unsuccessful.  He 
underwent a urethroplasty later that month, and subsequently 
underwent a follow-up retrograde urethrogram in February 
1986. 

The appellant had treatment at the New York VAMC from 
February 1988 to September 1988.  During that period, he 
underwent two cystoscopies and a stage I urethroplasty in 
February 1988, a urethral calibration and dilation in June 
1988 and another in July 1988, and an 
esophagastroduodenoscopy in September 1988.  Findings on 
cystoscopy were bulbar urethral stricture with recurrence on 
repeat examination, and bladder calculi; findings on 
duodenoscopy were gastric ulcer and gastritis.  The discharge 
diagnoses were urethral stricture, bladder calculi, peptic 
ulcer disease, and depression.

Apparently, the appellant was scheduled for ambulatory 
cystoscopy at the New York VAMC in March 1990, but he failed 
to report for pre-operative tests and the procedure was 
cancelled.
 
In February 1992, the appellant presented to the New York 
VAMC complaining of pain, incontinence, and impotence; he 
complained that he had undergone five failed operations 
within the last seven years.  It appears that a cystoscopy 
was performed during this admission.  Radiology reports 
included a cholangiogram and a urethrocystogram that both 
showed stricture in the region of the bulbar urethra.  The 
appellant was discharged after 13 days of inpatient care 
because he was combative toward the staff and exhibited 
violent behavior in the ward.

VA outpatient treatment notes from the Columbia VAMC, dated 
in October 2001, show that the appellant presented in an 
angry mood because multiple prior surgeries in New York for 
kidney stones had reportedly caused him to become incontinent 
and impotent.  However, he informed a different VA clinician 
the same day that he had surgery for kidney stones in service 
(probable cystoscopy) and that his incontinence gradually 
developed after that procedure.  

In February 2002, the appellant had a urology consultation at 
the Columbia VAMC, at which time he reported that he 
underwent multiple urethral surgeries in New York in the 
1980s, and that he had experienced voiding problems and 
impotence thereafter.  The clinician performed an examination 
but did not diagnose a physical pathology.  

During the September 2003 RO hearing, the  appellant 
testified that he underwent surgery for kidney stones at Fort 
Belvoir, Virginia, during which his urethra was lacerated, 
and that he had multiple unsuccessful corrective surgeries 
after his discharge.  

In October 2003, the  appellant underwent surgery 
(cystoscopy) at Self Regional Healthcare, a non-VA provider, 
for complaints of voiding difficulty and epididymitis.  The 
operative note indicates that the appellant's problems 
apparently originated in 1987, during treatment at the New 
York VAMC for bladder stone removal.  The discharge diagnosis 
was bulbar urethral stricture. 
   
During a February 2005 VA genitourinary examination, the 
appellant reported that he had had surgery for a 
nephrolithiasis (kidney stone) in 1975, resulting in a 
urethral laceration and consequent chronic urethral 
stricture.  He complained of chronic weakness, constant 
dysuria with difficulty starting the stream, painful glands, 
100 percent incontinence requiring protective undergarments, 
chronic urinary tract infections, and impotence since 1985.  
Physical examination was unremarkable.  The examiner 
diagnosed urethral injury, chronic urethral stricture, 
chronic urinary tract infections, recurrent epididymitis, 
nephrolithiasis, depression, urinary incontinence, and 
erectile dysfunction.

The appellant had another VA genitourinary examination in 
June 2005.  The report of that examination reflects the 
examiner's notation that the evidence of record, including 
service medical records and post-service medical records, had 
been reviewed.  Physical examination revealed a tender scar 
in the perineum area.  The examiner stated that there are no 
medical records to support the appellant's claim that his 
urological symptoms began during military service.  
Similarly, the appellant had reported previously that his 
impotence was secondary to a vein stripping procedure in 
1983, but the appellant now contends that it is secondary to 
his urological disorder.  The examiner opined that the 
appellant does have urinary incontinence and erectile 
dysfunction, but that it is less likely than not that his 
urological problems resulted from a medical procedure during 
military service. 

III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board observes that, specific to the appellant's Reserves 
service, the applicable legal authority permits service 
connection only for disability resulting from a disease or 
injury incurred in or aggravated during active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 2002); 38 C.F.R. § 3.6 (2005).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also that there is an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Applying the evidence of record to the above-referenced 
criteria,  the Board finds that there is competent medical 
evidence of current urological disability, but no medical 
evidence that the condition is the result of any injury or 
disease during the appellant's Reserves service.  

As noted above, the appellant's military service records show 
only that he was treated for a penile laceration, for which 
he received medication and bed rest.  Notwithstanding the 
appellant's current assertions, there is no indication in the 
service medical records of any surgery.  Further, in his pre-
discharge Report of Military History, he appellant 
specifically denied having had any surgery, and any history 
or kidney stones or hematuria; this conflicts with the 
appellant's current assertions.  The Board also points out 
that the pre-discharge Report of Medical Examination is 
silent in regard to any surgery in service and noted the 
genitourinary system as "normal."  Accordingly, there is  
no evidence that the appellant had surgery for kidney stone 
or any other genitourinary condition during his military 
service, or that he had a genitourinary abnormality at the 
time of his discharge.

The earliest medical documentation of urethral stricture 
dates from January 1976, ten years after the appellant's 
discharge from service, at which time he reported at the time 
that the symptoms began ten years earlier (i.e., during his 
military service).  However, there is no competent, 
contemporaneous evidence of any diagnosed disability during 
service to support the appellant's assertions.  Further, the  
medical evidence of record includes a competent opinion  that 
weighs against the claim.  After  reviewing the claims file 
and examining the appellant, the June 2005 VA medical 
examiner stated that it is less likely than not that the 
appellant's current urological problems resulted from a 
medical procedure during his military service.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The Board further notes that the June 2005 medical 
opinion is the only opinion of record that addresses medical 
nexus between current disability and service, and neither the 
appellant nor his representative has identified or alluded to 
the existence of any medical opinion that, in fact, supports 
the claim for service connection.

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal-i.e., that his current urological 
symptoms, to include loss of a creative organ, are the result 
of in-service surgery.  However, these assertions do not 
constitute persuasive evidence to support the claim.  As 
indicated above, this case turns on a medical matter-
specifically, the etiology of the current disability for 
which service connection is sought.  However,  as a layperson 
without the appropriate medical training and expertise, the 
appellant simply is not competent to render a probative 
(persuasive) opinion such a matter.  See Bostain v. West, 11 
Vet. App; 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App.492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of 
opining, however sincerely, on matters requiring medical 
knowledge).  As indicated above, the only competent evidence 
on the question of etiology in this case weighs against the 
claim. 

Under these circumstances, the claim for residuals of a 
service connection for a lacerated urethra, status post 
multiple surgeries, with loss of use of a creative organ, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a residuals of a lacerated urethra, 
status post multiple surgeries, with loss of use of a 
creative organ, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


